Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 26 August 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 30.
My dear wife.
Ghent 26. August 1814.

It is vain to attempt accounting for the irregularities of the Post-Office—Yesterday I received your N. 18 (which should have been numbered 19) of 28. July; and a Letter from Mr Harris, dated the day before—These Letters have been four entire weeks on the way—But Messrs: Gallatin, Bayard and Hughes, all received at the same time, Letters from Harris, dated 2. August—six days later than his Letter to me, and five days later than your’s. Yet they all came at the same time from Amsterdam, having all been enclosed under cover to the Willink’s—Nor does it appear that any thing is to be gained in expedition by addressing Letters, directly, since you did not received untill the 28th: of July, my N. 14. dated on the 2d.
These embarrassments however will not be much longer troublesome to either of us. There is no Prospect, I might almost say no possibility, that I should be here, to receive your answer to this Letter, unless detained by accident or some other cause not to be foreseen. I fully expect that the Negotiation here will be terminated before the first of next Month—I believe it to be substantially terminated already.—I have not yet determined upon the manner of my return; or whether to go by Land or by Water—I wish first to hear from Mr: and Mrs: Smith, and to know whether they will conclude to proceed on their return to America, or to return to St: Petersburg. Your Letter has not even yet released me from my uncertainty concerning them—You have never informed me for what Port they embarked.—If it was for the Texel, I now despair of their arriving in time to go by the John Adams, since the day fixed for her sailing is past, and I have heard nothing of or from them
When our business is finished, I may be detained here ten days or a fortnight longer in arranging and copying Papers; for having no Secretary, there is an accumulation of Papers, which it now fully occupies us all to write and dispatch, and of which before we separate we must all have copies.—This detention cannot be expected to last beyond the 15th. of next Month—There is a possibility that my progress on the Journey will be slow, but I hope to be with you between the 15th: of October old and new Style.
Our own numbers and that of our visitors are already diminishing—Coll: Milligan, returned from Antwerp, and immediately departed for Ostend, on Monday Night. He goes to Scotland to see his Relations. Mr. Jos: Russell went for Paris, on Tuesday morning; and our Colleague Russell sent his son with him to be placed at School in France—Mr Connell and Mr: Ecky, departed for Paris, Wednesday Morning—Mr Carroll, for London last Night. James Gallatin is to go, in two or three days, I believe to pay a visit to Geneva—The Neptune is to be ordered to some Port in France—Probably L’Orient.
We had what the English Newspapers call a Grand Dinner, at the Intendant’s on Tuesday—The British Plenipotentiaries and their Suite were there—Their Suite is less numerous but more brilliant than ours, for it includes a Lady—Mrs: Goulburn—I had not seen her before—The Intendant has a married daughter and a daughter in Law, his Son’s wife, who were also present, and were both handsome and very amiable women. He has also a second Son who was in the French army, and went through the whole War, from the entrance into Russia, to the abdication of Napoleon at Fontainebleau—We should be very desirous of returning this civility of the Intendant’s by an Entertainment to him and his family; but shall probably be prevented by the abruptness with which we shall finish our residence at this House.
With the House itself we are now so well satisfied, that we should certainly keep it for another Month, if we had any prospect of staying so long here. Our Landlord now gives us tolerable satisfaction, and we continue to harmonize perfectly well with one another. This harmony most happily extends to our public concerns no less than to our private relations. We have had much and free deliberation; but with regard to the great principles of our proceedings have been constantly unanimous.—Yesterday we sent our answer to the British Note, and shall, as we expect, have nothing more to write to our adverse party, on the substance of our business—The forms of parting will be all that remains, after their reply—Of this however I cannot speak positively until their reply comes.—We might have had that now, for it might be a Card, pour prendre Congé—But as they could not well send us that until after the dinner to which they have invited us to-morrow, they may perhaps be waiting to get that over. As however we have given them some reasoning to dispose of, they may perhaps furnish us with something of the same commodity in return—In that case we shall find it necessary to rejoin and may be kept here a week longer. From what has already passed it is impossible that the negotiation should succeed.
I approve altogether of your plan, of taking a young woman to live with you till my return—The loss of your Sister’s company, and of the occupation you found in attending to her child must be painful to you, and I shall rejoyce at any thing which will relieve you from the glooms and inconveniences of Solitude—The Consideration of your situation will be a powerful motive with me, to hasten as much as possible the period of our reunion—The chances now are that Mr Smith and his family, including Martha, will be obliged to return to Russia, by the impossibility of procuring a passage to America—
You will be surprized to learn that, writing to me as you do, twice a week, you have not yet told me where you live in the Country—By your references repeatedly to Mr Krehmer’s at Ochta, and by Charles’s speaking, in one of his Letters of a walk in Bezborodko’s Garden, I conclude you are in that neighbourhood, but cannot even conjecture in what house. I am delighted to learn that Charles manifests so much sensibility most especially as it is sensibility of the genuine sort; affection for his Mother—I never thought him deficient either in sensibility or in sense—But I always thought him a child not easy to manage, though requiring great and very cautious management—If I have a sin to answer for, with regard to him, it is that of being too proud of him.
We have no news from America of any importance, since the taking of Fort Eri, and the affair at Niagara—That was a brilliant action upon our side, but as usual not followed up by any thing else—When our Landsmen have struck one lucky blow, they seem to think they have conquered the World, and have nothing left to do, but to slumber upon their Laurels. The English Accounts from Halifax are to 1. August—Nothing worth telling—Could I but hope the same for the next six Months, how many heart-aches I should be spared!—It is, my dear Louisa, a painful process that I am going through, but it is some consolations to me that in the part I am doomed to perform in the prolongation of this Tragedy, has never required an instant of hesitation with respect to the path pointed out by my duty, and that in this respect there has not been a shadow of difference of opinion between any one of my Colleagues and me.
I thank you for your attention in procuring the Age Balsam, for my dear mother, and hope there will be some opportunity to send it before long—Farewell, my dear wife; and tell Charles I am expecting a Letter from him—
Ever affectionately your’s
A.